Citation Nr: 1740072	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-45 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to an effective date prior to July 16, 2013 for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD to include the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issues of entitlement to service connection for a prostate disability, to include as due to herbicide exposure; entitlement to service connection for a disability productive of urinary problems, other than a prostate disability, to include as due to herbicide exposure; and entitlement to service connection for a skin disability, claimed as skin irritation and cysts, to include as due to herbicide exposure, are the subject of a Board separate decision.)



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

As noted above, there are separate issues addressed in another decision of the Board of Veterans' Appeals (Board) which came on appeal from May 2007 and September 2008 rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  In an October 2011 decision, the Board denied entitlement to service connection for a prostate disability, a urinary disability other than a prostate disability, and a skin disability.  In July 2012, the United States Court of Appeals for Veterans Claims (Court) remanded these matters pursuant to a Joint Motion for Remand (JMR) of the parties.  Also, in October 2011, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD. 

In a May 2013 decision, the Board denied service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD, and remanded the issues of entitlement to service connection a prostate disability, a disability productive of urinary problems other than a prostate disability, and a skin disability.  

In pertinent part, in January 2014, the Board remanded the issues of service connection for a prostate disability to include as the result of herbicide exposure, for a disability productive of urinary problems other than a prostate disability to include as the result of herbicide exposure, and for a skin disability, claimed as skin irritation and cysts, to include as a result of herbicide exposure.  

In a March 2014 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned from July 16, 2013.  Also, service connection for non-obstructive coronary artery disease was also granted and a 30 percent rating was assigned from July 16, 2013.  

Pursuant to another JMR, the Court, in a May 2014 Order, vacated the Board's May 2013 decision as to the denial of service connection for an acquired psychiatric disability to include PTSD and remanded the matter to the Board.

In October 2014, the case returned to the Board.  At that time, the Board noted that the issues that had been previously remanded to the Board in January 2014 were apparently still under development at the RO.  The Board addressed the issue of entitlement to service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD determining that this issue was dismissed as no justiciable case or controversy is before the Board at this time since the RO had previously granted that issue.  The Board, in pertinent part, remanded the issues of entitlement to an initial rating in excess of 30 percent for PTSD; an effective date earlier than July 16, 2013 for service connection for PTSD; an initial rating in excess of 30 percent for non-obstructive coronary artery disease; and an effective date earlier than July 16, 2013 for service connection for non-obstructive coronary artery disease, for the Veteran to be issued a statement of the case (SOC).  The RO deferred the other issues, to include in pertinent part, entitlement to service connection a prostate disability, a disability productive of urinary problems other than a prostate disability, and a skin disability claimed as skin irritation and cysts.

In a November 2015 rating decision, the RO granted entitlement to an earlier effective date for service connection of non-obstructive coronary artery disease because a clear and unmistakable error was made; therefore, a 30 percent rating was assigned effective July 16, 2012.  The RO also increased the rating for PTSD from 30 percent to 50 percent effective July 16, 2013 (the assigned date of service connection).  

The Veteran was previously represented by The American Legion as to the issues deferred in the most recent remand.  The Veteran obtained private representation by Mr. Kenneth M. Carpenter as to the other issues in the recent October 2014 remand.  The Veteran and his representative also clarified, subsequent to the SOC being issued, that the matters being sought under appeal were entitlement to an initial rating in excess of 50 percent for PTSD to include the matter of entitlement to a TDIU; as well as the issue of entitlement to an effective date prior to July 16, 2013 for service connection for PTSD, specifically requesting an effective date of December 18, 2006.  The Veteran is no longer represented by The American Legion as to the matters of service connection for a prostate disability to include as the result of herbicide exposure, for a disability productive of urinary problems other than a prostate disability to include as the result of herbicide exposure, and for a skin disability, claimed as skin irritation and cysts, to include as a result of herbicide exposure.  However, the Veteran is still represented by Mr. Carpenter as to the matters of entitlement to an initial rating in excess of 50 percent for PTSD to include the matter of entitlement to a TDIU; as well as the issue of entitlement to an effective date prior to July 16, 2013 for service connection for PTSD, claiming an effective date of December 18, 2006.  Since Mr. Carpenter only represents the Veteran in one of these two groups of issues, the Veteran is being issued two separate decisions.  

The issue of entitlement to an initial rating in excess of 50 percent for PTSD to include the matter of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  On December 18, 2006, a claim of service connection for a psychiatric disorder was received.

2.  In a May 30, 2013 decision, the Board denied service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD; the Veteran appealed that decision to the Court.

3.  On July 15, 2013, a petition to reopen service connection for PTSD was received.

4.  In a May 2014 Order, the Court vacated the Board's May 30, 2013 decision as to the denial of service connection for an acquired psychiatric disability to include PTSD and remanded the matter to the Board; thus there was no finality which attached to the May 30, 2013 decision.

5.  The later date between date of claim and date entitlement arose for service connection for a psychiatric disorder to include PTSD, is the date of claim, December 18, 2006.


CONCLUSION OF LAW

The criteria for an effective date of December 18, 2006, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Earlier Effective Date

On December 18, 2006, correspondence was received from the Veteran in which he reported that he had mood swings, which was accepted as a claim of service connection for a psychiatric disorder.  

A September 2008 denied service connection for a psychiatric disorder (anxiety attacks).  The Veteran perfected an appeal as to that rating decision.  In October 2011, the Board remanded that issue.

In a May 2013 decision, the Board denied service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD.  

On July 15, 2013, the Veteran's representative at that time sought to reopen the claim of service connection for PTSD.  In a March 2014 rating decision, service connection for PTSD was granted effective from July 16, 2013.  The Board notes that although the document was stamped as received on July 16, 2013, it was also stamped as received the day before, on July 15, 2016.  Thus, it appears that the RO, when it granted service connection, assigned the July 16, 2013 date as the effective date which the RO considered to be the date of the "reopened" claim.  However, the Veteran had also appealed the Board's May 2013 denial of service connection in the interim for an acquired psychiatric disability, characterized as anxiety and to include PTSD to the Court.  

In a March 2014 rating decision, the RO granted service connection for PTSD, again assigned the July 16, 2013 effective date.  

Thereafter, pursuant to a JMR, the Court, in a May 2014 Order, vacated the Board's May 2013 decision as to the denial of service connection for an acquired psychiatric disability to include PTSD and remanded the matter to the Board.  Thus, finality did not attach to the Board's May 2013 decision, 

In October 2014, the Board addressed the issue of entitlement to service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD determining that this issue was dismissed as no justiciable case or controversy was before the Board since the RO had previously granted that issue in the March 2014 rating decision.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

As pointed out by the Veteran's representative, there was no finality to the Board's May 2013 Board decision since the Court vacated that decision.  The RO assigned the July 16, 2013 effective date based on the premise that there was a final May 2013 Board decision followed by a petition to reopen (thus, a reopened claim).  However, the issue of service connection for PTSD/psychiatric disorder remained pending from the December 18, 2006 claim until granted by the RO in the March 2014 rating decision.  Since that claim was initiated on December 18, 2006, the Board finds that this date should have been assigned as the effective date as the later of the dates between date of claim and date entitlement arose.  


ORDER

An earlier effective date of December 18, 2006, for the grant of service connection for PTSD is granted.  


REMAND

The Veteran was evaluated by Dr. Liss a private provider in September 2012.  This examiner found that due to the Veteran's PTSD, the Veteran had a Global Assessment of Functioning (GAF) of 35, indicative of severe impairment with some impairment in reality testing or communication.  However, the February 2014 VA examination indicated that the PTSD resulted in symptoms which were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  No GAF score was provided.  The Veteran and his representative have claimed that the PTSD is more severe than shown on that examination, more compatible with the GAF of 35, as supported also by lay statements of the Veteran's ex-spouse and current spouse.  The Board therefore finds that the Veteran should be afforded a VA examination.  The higher rating issue must be resolved prior to the TDIU matter.

In addition, per the grant of an earlier effective date of December 18, 2006, for the grant of service connection for PTSD above, the RO should assign a disability rating from that date.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  All indicated tests, including appropriate psychological studies with applicable subscales, must be conducted.  The Veteran's record must be made available to, and reviewed by, the examiner prior to the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health (PTSD) disorders.  The DBQ should be filled out completely as relevant.  The examiner should address the functional and occupational impairment due to the service-connected PTSD as it relates to the ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record to include assigning a disability rating for PTSD from December 18, 2006.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue(s) on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


